Citation Nr: 1425135	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-30 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to March 1958 and from May 1958 to August 1961. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. That decision reopened the claim for service connection for a back disorder based on new and material evidence, but denied the claim on the merits.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.   This appeal was remanded for further development in February 2010, and now returns again before the Board.

A videoconference hearing was held on November 3, 2009, with the appellant in Cleveland, Ohio, before the undersigned Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

As previously noted, the October 2007 rating decision currently on appeal reopened the claim for service connection for a back disorder and adjudicated the claim on a de novo basis.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions.  Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has characterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for a back disorder.



FINDINGS OF FACT

1.  The RO denied service connection for a back disability in an October 1998 rating decision.  The Veteran was notified of this decision, but did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received since that time does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied the Veteran's service connection claim for a back disability is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013). 

2.  Since the October 1998 rating decision, new and material evidence has not been received with respect to the Veteran's claim of entitlement to service connection for a back disability.  Therefore, the claim is not reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall concerns

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

As noted in the Introduction above, the Board remanded the Veteran's claim in February 2010 so that additional records could be associated with the Veteran's claim file, including VA records and Social Security records.  As noted in further detail below, all available records were obtained and associated with the Veteran's claims file.  Further, the Veteran's claim was readjudicated in a September 2011 Supplemental Statement of the Case (SSOC).  As such, there is compliance with the Board's prior remand instructions.  See Stegall, 11 Vet. App. at 271.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary, that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  In addition, VA must also request that the Veteran provide any evidence in the claimant's possession that pertains to the claim.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that VA provided the Veteran an initial VCAA notice letter in October 2003, prior to issuance of the November 2003 rating decision on appeal.  This notice did adequately inform the Veteran of the basis for the prior denial and the respective duties of VA and the Veteran in obtaining evidence.  Further, the Veteran was put on notice of the evidence required to validate his claim by further letters dated April 2007 and March 2010, as well as the February 2010 Board remand.  The Board notes that following provision of all required notice and completion of all indicated development of the record, the originating agency readjudicated the claim in a September 2011 Supplemental Statement of the Case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  All relevant medical records have been obtained and associated with the record. The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision with respect to the claim being denied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). Although VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented, the Veteran was provided with a VA medical opinion in April 2010.  See 38 C.F.R. § 3.159(c)(4).  Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108  (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2012). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Service treatment records show that a January 1959 report of X-ray of the Veteran's back was negative.  This X-ray was taken because of complaints of low back pain for several weeks.  The Veteran was seen in April 1961 with an episode of severe back pain following intercourse.  He also apparently, at that time, reported that he had a different back injury in 1958, prior to service.  At that time, the Veteran reported being unable to walk or move.  He was diagnosed with lumbago and acute myositis of the long back muscle.  He was seen several days later with great improvement, and was returned to duty several days later.  He was again seen once in May 1961 with complaints of back pain and prescribed bed rest.  The Veteran's separation examination of July 1961 showed no complaints of, or treatment for, any back disability.

An X-ray of the Veteran's spine in January 1973 was normal.  VA examination at that time noted that the Veteran reported an injury to his back in service in 1961, and a post service injury in 1964, for which he was treated with a back brace which he still wore.  After examination, the Veteran was diagnosed with a low back strain.

 The Veteran's claim of entitlement to service connection for a back disability was first finally denied in an unappealed rating decision dated February 1973.  The Veteran's claim was denied at that time, even though there was evidence of a back sprain in service, because the Veteran's separation examination showed no evidence of a back disability, nor did the Veteran complain of a back disability on separation from service, and because there was evidence of a back injury in 1964, post service.  The February 1973 rating decision therefore found that the Veteran's treatment in service for a back sprain was for acute and transitory condition that resolved without residuals, and his current back disability was incurred in 1964.

There is no further medical evidence of record regarding the Veteran's back until 1997, when he was seen with neck and back pain following a fall.  At that time his VA records also show a reported history of chronic low back pain.

This claim was administratively denied in September 1997 because there was again found to be no evidence showing that the Veteran's current back condition was caused in or aggravated by service.

Again, the claim was administratively denied in May 1998 because the evidence of record did not show any evidence linking the Veteran's current back disability to service.

A rating decision dated October 1998 specifically found that new and material evidence had not been submitted sufficient to reopen the Veteran's claim.  At that time, the RO obtained VA medical records from 1990 to 1998, and noted that the evidence did not show a chronic back condition, only a one time finding of back and neck pain following a fall at a grocery store in September 1997.  As this evidence continued to fail to show any link between any current back disability and the Veteran's service, the claim remained denied.

Treatment records dated from 2003 to present show complaints of periodic back pain.  Specifically, a March 2003 report of VA outpatient treatment noted that the Veteran reported that he had chronic low back pain since service, but that he hurt it again in March 2003, after falling from a chair.  At that time, imaging studies showed moderate multilevel lumbar stenosis with moderate central stenosis at L4-L5, moderate stenosis at L5-S1, moderate central inferiorly extending disc herniation at L5-S1 deforming the bilateral S1 nerve roots without definite nerve root compression, and mild to moderate stenosis of the bilateral L4 foramina.

A further rating decision in November 2003 again found that no new and material evidence had been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.   While recent records were obtained that showed reports of chronic low back pain, the RO still found no evidence linking that back pain to service.  In a statement dated in November 2003, the Veteran expressed disagreement with this decision, and also indicated that he had not received a copy of the November 2003 decision.  The Veteran was sent a further copy of this decision in December 2003, however, it appears that the RO overlooked this notice of disagreement.  Therefore, the Board finds that this decision is NOT final, and therefore, the last final decision on this matter is the October 1998 RO decision.

A subsequent rating decision dated October 2007 also found that new and material evidence had not been submitted sufficient to reopen this claim of entitlement to service connection for a low back disability.  It was again noted that there was no evidence of record showing a connection between the Veteran's service, to include his in service back strain, and his current chronic back condition.

In the Veteran's hearing testimony before the undersigned Acting Veterans Law Judge in November 2009, he again stated that he injured his back in service lifting cans, and was so severely injured that he received a "spinal tap".  He also stated, as he had in prior statements, that he did not mention his back injury on separation from service because he had been told that if he did, he would be court martialed for malingering.  He stated that he believes that the low back strain he was diagnosed with in service is related to his current diagnosed back disability.  On prior remand, the RO did attempt to find records relating to this claimed spinal tap, and were unsuccessful in finding them.

In a VA medical opinion dated April 2010, a VA physician who reviewed the Veteran's claims file, including service and VA treatment records, indicated that, in her opinion, the Veteran's currently diagnosed lumbosacral degenerative disc disease and spinal stenosis were not caused by or a result of military service, since the Veteran did not develop his current back condition for many years after service, and since there is nothing in the evidence of record for chronicity of care for a back condition for many years after military service.

Taking into account all relevant evidence, the Board finds that new and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a back disability.  The Veteran's claim was previously denied, not because there was no evidence of a current disability, but because there was no evidence of record showing  that the Veteran's current chronic back disability was related to his in service back strain, in light of the facts that the Veteran's separation examination showed no evidence of a back disability, and that the Veteran had a post service back injury in 1964, and that the Veteran's current back disability did not manifest until many years after his separation from service.

The evidence received since the last final denial in November 2003, still fails to show any link between the Veteran's current back disability, and service.  Most of the medical records submitted are for treatment for disabilities unrelated to the Veteran's back disability.  Some of these new records do show treatment for a back disability, but do not relate this disability to service.  The only medical etiology evidence of record comes in the April 2010 opinion, which indicates that this disability is not related to service.  The Board also points out that the statements made by the Veteran are not a sufficient basis on which to reopen a claim.

The Board is aware that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In light of the fact that the Veteran has not submitted any new medical evidence that demonstrates a potential relationship between his current back disability and his military service, this low threshold is not met. The Board accordingly finds that the evidence added to the file since October 1998, with respect to the Veteran's back, is either cumulative of evidence already considered by the RO in its last final denial, or is simply not material.  The evidence does not relate to unestablished facts necessary to substantiate the Veteran's claim.  Accordingly, in the absence of such evidence, the claim may not be reopened, and the benefits sought on appeal remain denied.


ORDER

The application to reopen a claim of entitlement to service connection for a back disability is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


